DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, 11 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 




Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "when the rolling is performed".  There is insufficient antecedent basis for this limitation in the claim. In addition, Examiner submits that “when the rolling is performed” is not given patentable weight because such recitation does not further limit the structure of the electrode assembly and recommends “a rolling step” in the claimed subject matter. 
Dependent claims 3, 5-6 and 14-16 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20170053488A hereinafter Ahn in view of WO 2018/080071 A1 [English equivalent US 2019/0334157) hereinafter Seok and KR 10-20160025990A hereinafter Choi. 
Regarding Claim 1, Ahn teaches an electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between 


    PNG
    media_image1.png
    255
    720
    media_image1.png
    Greyscale

Ahn further teaches that the protection layer (protective tape) [125] is polyester (PET) tape but does not specify that the polymer material has a molecular weight equal to or greater than 10,000. 
However, Seok teaches an electrode for a lithium secondary battery (paragraph 22), wherein the electrode comprises a current collector layer [31], a functional layer [32], and an active material layer [33] (see figure 1, paragraph 23), and wherein the functional layer comprises a polymer material having molecular weight of 200 to 50,000 (paragraph 25). Therefore, it would have been obvious to one of ordinary skill in the art to form a functional (protection) layer on the current collector layer that includes a polymer material having molecular weight of 200 to 50,000 before the effective filing date of the claimed invention 
Ahn does not specifically disclose “when rolling is performed” as claimed, however, Choi teaches a method for manufacturing an electrode assembly, the method comprising: applying a slurry to one surface of a current collector; rolling the electrode with a pair of press-rollers; and laminating the rolled electrode to be disposed on the electrode assembly (paragraphs 10-16; see figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to use such method before the effective filing date of the claimed invention because Choi discloses that such configuration can form an electrode assembly with improved safety and performance (paragraph 1). 
The combination teaches an electrode and method for forming the electrode that comprises applying a slurry to one surface of a current collector and laminating a protection layer on the other surface of the current collector to form an electrode; and then rolling the electrode with a pair of press-rollers as described above, as such it would be reasonable to conclude that the protection layer is deformed to offset deformation of the slurry when rolling is performed. 
Regarding Claim 3, Ahn teaches the protection layer (protective tape) [125] is polyester (PET) tape having an electrical insulation (paragraph 53). 
Regarding Claim 5-6, Ahn teaches an electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between the anode and the cathode, wherein the anode [121] or cathode [123] comprises a current collector [121a, 123a], an active material layer [121b, 123b] disposed on the current 
Regarding Claims 11 and 16, Ahn teaches an electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between the anode and the cathode, wherein the anode [121] comprises a current collector [121a], an active material layer [121b] disposed on the current collector, and protection layer (protective tape) [125] disposed on the other surface of the current collector (paragraphs 44-55; see annotated figure 11 shown below which shows that the electrode with the protection layer is the outermost electrode). 

    PNG
    media_image1.png
    255
    720
    media_image1.png
    Greyscale

Ahn further teaches that the protection layer (protective tape) [125] is polyester (PET) tape but does not specify that the polymer material has a molecular weight equal to or greater than 10,000. 
However, Seok teaches an electrode for a lithium secondary battery (paragraph 22), wherein the electrode comprises a current collector layer [31], a functional layer [32], and an active material layer [33] (see figure 1, paragraph 23), and wherein the functional layer comprises a polymer material having molecular weight of 200 to 50,000 (paragraph 25). 
Ahn does not specifically disclose “when rolling is performed” as claimed, however, Choi teaches a method for manufacturing an electrode assembly, the method comprising: applying a slurry to one surface of a current collector; rolling the electrode with a pair of press-rollers; and laminating the rolled electrode to be disposed on the electrode assembly (paragraphs 10-16; see figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to use such method before the effective filing date of the claimed invention because Choi discloses that such configuration can form an electrode assembly with improved safety and performance (paragraph 1). 
The combination teaches an electrode and method for forming the electrode that comprises applying a slurry to one surface of a current collector and laminating a protection layer on the other surface of the current collector to form an electrode; and then rolling the electrode with a pair of press-rollers as described above, as such it would be reasonable to conclude that the protection layer is deformed to offset deformation of the slurry when rolling is performed.
Regarding Claims 14-15, Ahn teaches the protection layer (protective tape) [125] is polyester (PET) tape having an electrical insulation and it would be reasonable to conclude that . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20170053488A hereinafter Ahn in view of WO 2018/080071 A1 [English equivalent US 2019/0334157) hereinafter Seok, KR 10-20160025990A hereinafter Choi and U.S. Pre-Grant Publication No. 2006/0127773 hereinafter Kawakami. 
Regarding Claim 7-8, Ahn teaches an electrode assembly [120] and a method for forming the electrode assembly, the electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between the anode and the cathode, wherein the anode [121] or cathode [123] comprises a current collector [121a, 123a], an active material layer [121b, 123b] disposed on the current collector, and protection layer (protective tape) [124 or 125] disposed on the other surface of the current collector (paragraphs 44-55; see annotated figure 11 above which shows that the electrode with the protection layer can be disposed at the uppermost layer or the lowermost layer of the electrode assembly). 
Ahn further teaches that the protection layer (protective tape) [125] is polyester (PET) tape but does not specify that the polymer material has a molecular weight equal to or greater than 10,000. 
However, Seok teaches an electrode for a lithium secondary battery (paragraph 22), wherein the electrode comprises a current collector layer [31], a functional layer [32], and an active material layer [33] (see figure 1, paragraph 23), and wherein the functional layer 
Ahn does not specifically disclose a rolling method as claimed, however, Choi teaches a method for manufacturing an electrode assembly, the method comprising: applying a slurry to one surface of a current collector; rolling the electrode with a pair of press-rollers; and laminating the rolled electrode to be disposed on the electrode assembly (paragraphs 10-16; see figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to use such method before the effective filing date of the claimed invention because Choi discloses that such configuration can form an electrode assembly with improved safety and performance (paragraph 1). 
The combination teaches an electrode and method for forming the electrode that comprises applying a slurry to one surface of a current collector and laminating a protection layer on the other surface of the current collector to form an electrode; and then rolling the electrode with a pair of press-rollers as described above, as such it would be reasonable conclude that the protection layer is deformed to offset deformation of the slurry when rolling is performed.
In addition, Kawakami teaches an electrode for a lithium secondary battery that comprises a buffer layer on the current collector, wherein the buffer layer comprises a polymer . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729